Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 20, 2019

                                       No. 04-19-00068-CR

                                    Victor Manuel PALOMO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2009CRN001115-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        On August 19, 2019, pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate
Procedure, we abated this appeal to the trial court and ordered the trial court to conduct a hearing
on or before September 18, 2019 to determine whether appellant is indigent and if so, to appoint
counsel. In response to our order, the trial court held a hearing, found appellant to be indigent,
and appointed Angela Moore as appellate counsel. A supplemental reporter’s record was filed in
this court on September 12, 2019.

        Based on the foregoing, we ORDER the abatement lifted and the appellate deadlines
reinstated. We further ORDER appellant’s counsel, Angela Moore, to file appellant’s brief on
or before October 21, 2019. We advise counsel that because the brief was originally due July
31, 2019, additional requests for extensions of time to file appellant’s brief will be strictly
reviewed.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court